                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:18-cv-00389-MOC-DCK

 UNITED STATES OF AMERICA,                                 )
                                                           )
                        Plaintiff,                         )
                                                           )
 Vs.                                                       )        DEFAULT JUDGMENT
                                                           )
 APPROXIMATELY $47,910 IN FUNDS,                           )
                                                           )
                       Defendant.                          )


       THIS MATTER having come before the Court upon the government’s Motion for Entry

of Default Judgment (#16). Review of the pleadings reveals the Clerk of Court has previously

entered Default, that Notice of the proceeding has been provided in accordance with law, that no

claims (except one which was previously adjudicated) against Defendant have been made within

the time allowed, that the requested Default Judgment is for a sum certain, and that the United

States of America is now entitled to all right, title, and interest in the Defendant funds, the Court

enters the following Default Judgment.




                                     DEFAULT JUDGMENT

       IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED that the

government’s Motion for Entry of Default Judgment (#16) is GRANTED and DEFAULT

JUDGMENT is ENTERED in favor of the United States of America and against the defendant,

which is now APPROXIMATELY $37,910 IN FUNDS, providing that all right, title, and interest


                                                 1
of all persons in the world in or to the now APPROXIMATELY $37,910 IN FUNDS seized is

hereby forfeited to the United States of America, and no other right, title, or interest shall exist

therein.


                                          Signed: January 18, 2019




                                                  2
